Citation Nr: 0209549	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-03 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for cardiovascular 
disease claimed as hypertension and cardiomyopathy with 
congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
April 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In April 2001 an Unopposed Motion for Remand and to Stay 
Proceedings was submitted with respect to the Board's October 
2000 decision which denied the veteran's claim of service 
connection for cardiovascular disease claimed as hypertension 
and cardiomyopathy with congestive heart failure and for 
bronchitis in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereafter VCAA).  In the October 2000 decision, 
the Board had also remanded the issues of entitlement to 
service connection for diabetes mellitus and entitlement to 
an increased rating for post-traumatic stress disorder, 
currently rated 30 percent disabling.  The RO has informed 
the Board that no action has been completed on these issues 
since the Board remand.  They are not currently before the 
Board.

Amendment of section 3.309(e) effective July 9, 2001 
establishes a presumption of service connection for Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) based on herbicide exposure.  66 Fed. Reg. 
23166-23169 (May 8, 2001).  The VA records show the veteran 
has Type II diabetes mellitus and he was awarded the Armed 
Forces Expeditionary Medal-Vietnam.  This information is 
being brought to the attention of the RO since the Board 
remanded the claim prior to this change in the law. 

In April 2001, the United States Court of Appeals for 
Veterans Claims (Court) issued an Order granting this motion 
and vacating the October 2000 decision wherein the Board 
denied the claims of entitlement to service connection for 
cardiovascular disease claimed as hypertension and 
cardiomyopathy with congestive heart failure and for 
bronchitis.  The case has since been returned to the Board 
for further action consistent with the Court's April 2001 
Order.

In April 2002, the veteran's representative submitted the 
veteran's correspondence to the Board indicating that he did 
not have any additional information to provide in support of 
his claims.  The Board had written to the veteran in August 
2001 regarding the submission of additional evidence and 
argument.

In May 2002, the veteran's representative submitted an 
Appellate Brief on behalf of the veteran regarding the issues 
of entitlement to service connection for cardiovascular 
disease claimed as hypertension and cardiomyopathy with 
congestive heart failure and for bronchitis.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus to service for 
current episodes of bronchitis.

2.  There is no competent evidence of a nexus to service for 
cardiovascular disease claimed as hypertension and 
cardiomyopathy with congestive heart failure.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

2.  Cardiovascular disease claimed as hypertension and 
cardiomyopathy with congestive heart failure was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows a 
report of medical examination dated in February 1962, and 
completed at the time of enlistment in to service, which 
reveals that upon clinical evaluation, his lungs and chest 
were normal.

A sick call treatment record dated in October 1962 reveals 
that the veteran reported cough, chest congestion and pain in 
left chest on deep breaths.  The impression was bronchitis.

A report of medical examination dated in March 1966, and 
conducted at the time of discharge from service, shows that 
his lungs and chest were normal.  There were no residual 
effects of bronchitis noted on the separation examination.

Subsequent to service, a VA hospital treatment record dated 
in June 1994 shows that the veteran was diagnosed with 
bronchitis for which he was treated with medication.

In July 2000, the veteran testified at a hearing before the 
Board over which the undersigned Acting Board Member 
presided.  He testified that he first had symptoms associated 
with bronchitis during service and that he's continued to 
have bronchial problems ever since.  He indicated that when 
he would catch cold during the winter, it would last longer 
as a result of his bronchitis.  He also noted that he was 
diagnosed with bronchitis at the Long Beach VA Medical Center 
in 1989.

Regarding claimed cardiovascular disease, the service medical 
records are pertinently unremarkable and the record of 
medical treatment after military service does not show such 
disease until the early 1980's.  Nor does the record include 
competent nexus evidence and none has been reported through 
hearing testimony or recently in the information provided by 
the veteran and his representative.  The claim filed in 1994 
was preceded by several decades of medical records that were 
pertinently unremarkable and the more recent records noted 
cardiomyopathy secondary to alcohol abuse.  He reported 
having stopped drinking in 1988 because of an enlarged heart 
and that he learned of his heart condition in 1989.  
Congestive heart failure and hypertension were also noted in 
the late 1980's and the early 1990's.  


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

If not shown during service, service connection may be 
granted for bronchiectasis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for a disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and cardiovascular disease including hypertension becomes 
manifest to a degree of at least 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet filed 
as of that date.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  The Board is of the 
opinion that the new duty to assist law has expanded VA's 
duty to assist (e.g., by providing specific and expanded 
provisions pertaining to the duty to notify), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies..

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
indicated treatment at the Los Angeles, California, VA 
Medical Center; the Long Beach, California, VA Medical 
Center; the Watts Health Foundation, Inc.; the Los Angeles - 
USC Medical Center; the Los Angeles General Hospital; the 
Martin Luther King, Jr., General Hospital; and the Southern 
Los Angeles Medical Group.  The veteran also indicated 
treatment by JAM, MD, and by CAC, MD.  The treatment records, 
including examination reports, have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  There is an extensive medical 
record that covers several decades of medical treatment.

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated his service medical records 
with the claims file.  The Board is of the opinion that there 
is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran and his representative had information 
regarding the VCAA as a result of the appellate decision.  
Further, no argument was made as to the development of the 
claim and neither the veteran nor his representative reported 
any relevant outstanding evidence.  As such, the veteran is 
not prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has met all obligations 
to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a statement and supplemental statements of 
the case, the Board decision in 2000 and associated 
correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The veteran himself has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  The veteran and his spouse have 
testified at a personal hearing before the undersigned Acting 
Board Member in January 2000.  Having determined that the 
duties to notify and assist have been satisfied, the Board 
turns to an evaluation of the veteran's claim on the merits.

Discussion

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of bronchitis prior to his entrance into service.  He 
is therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with chronic bronchitis either prior to service or 
during his period of active service.  The veteran was given 
an impression of bronchitis in October 1962.  However, there 
is no evidence that the veteran had a chronic bronchitis 
disorder, as the separation examination dated in March 1966 
is entirely silent as to a chronic bronchitis disorder and as 
to any disorder of the respiratory system.  Subsequent to 
service, there is no evidence of record suggesting that the 
veteran had ongoing symptoms for the Board to conclude that 
the episode in service was nothing more than a transitory 
illness.

Although there is evidence of bronchitis in 1989 and 1994, no 
health care provider has indicated or even suggested that any 
symptoms experienced by the veteran may be related to his 
period of active service.  There is no evidence of record 
that the veteran had manifested chronic bronchitis during 
service, nor is there evidence of a current diagnosis of 
chronic bronchitis associated with service.  The evidence of 
record contradicts any statements of such by the veteran.

Moreover, the veteran's testimony as to his having chronic 
bronchitis that was manifested as a result of his period of 
active service is not competent medical evidence.  In 
general, as a layperson, he is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does not have a current diagnosis of a chronic bronchitis 
disability, there is no evidence of in-service incurrence or 
aggravation of a chronic bronchitis disability, thus there 
can be no nexus between a current disability and service.  As 
noted in the previous paragraph, the veteran is not competent 
to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has chronic bronchitis that is related to his period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
chronic bronchitis was manifested during the veteran's 
service, nor is there any medical evidence of record which 
suggests there is a current chronic bronchitis disability 
which can be associated with service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
bronchitis is denied.

Regarding cardiovascular disease, the record does not include 
a competent opinion linking such disorder to his military 
service.  He has not indicated that such evidence exists and 
he was asked directly about such evidence at the Board 
hearing.  More recently he did not report such evidence 
existed.  Thus, the Board finds that service connection is 
warranted since the competent evidence preponderates against 
the claim.  VA provided in the revised section 
3.159(c)(4)(i)(B) that VA will consider a medical examination 
or opinion necessary when the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, and establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease manifested during an 
applicable presumptive period.  Here the evidence does no 
meet this test for cardiovascular disease manifested 
initially several decades after his military service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bronchitis.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for cardiovascular disease 
claimed as hypertension and cardiomyopathy with congestive 
heart failure is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

